        Case 1:20-bk-11528-VK                         Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37                                            Desc
                                                      Main Document    Page 1 of 42




     United States Bankruptcy Court for the:
     CENTRAi.. DIST. OF CALIFORNIA
                                                                                                              0   Check if this is an
     Case number (if known): _____ ____                         Chapter   11                                      amended filing


Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                    04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known}. For more information, a separate document, Instructions for Bankruptcy Forms for Non•
Individuals, is available.



1.      Debtor's name                      Burbank Hills LLC

2.      All other names debtor used
        In the last 8 years

        Include any assumed names,
        trade names and doing
        business as names


3.      Debtor's federal Employer
        Identification Number (EIN}       _
                                          8___
                                             5_                  _2___
                                                                     1_ __
                                                                         o______
                                                                             2 7___
                                                                                  s___
                                                                                     8_

4.      Debtor's address                   Principal place of business                             Mailing address, if different from principal
                                                                                                   place of business

                                           9999 Edmore Pl                                          8209A Foothill Blvd. #700
                                           Number      Street                                      Number Street
                                                                                                   Sunland, CA 9100
                                                                                                   P.O. Box



                                           Sun Valley                     CA      91352
                                           City                           State   ZIP Code         City                          State   ZIP Code

                                                                                                   Location of principal assets, if different
                                           LOS ANGELES                                             from principal place of business
                                           County


                                                                                                   Number     Street




                                                                                                   City                          State   ZIP Code

5.      Debtor's website (URL}

6.     T ype of debtor                     @ Corporation (including Limited Liability Company {LLC) and Limited Liability Partnership (LLP))
                                           O Partnership (excluding LLP)
                                           0 Other. Specify: ______ _____________________                                                        __




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 1
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 2 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 3 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 4 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 5 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 6 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 7 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 8 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 9 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 10 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 11 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 12 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 13 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 14 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 15 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 16 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 17 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 18 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 19 of 42
      Case 1:20-bk-11528-VK                            Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37                                               Desc
                                                       Main Document    Page 20 of 42


Debtor           Burbank Hills LLC                                                         Case number (if known) ____________
                 Name

l@fl            Real property

54. Does the debtor own or lease any real property?

      D    No. Go to Part 10.
      0    Yes. Fill in the information below.


55.      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

         Description and location of property            Nature and extent      Net book value of     Valuation method          Current value of
         Include street address or other description     of debtor's interest   debtor's interest     used for current          debtor's interest
         such as Assessor Parcel Number (APN),           in property            (Where available)     value
         and type of property (for example,
         acreage, factory, warehouse, apartment or
         office building), if available.

55.1. 9999 Edmore Pl, Sun Valley, CA
         91352
         Vacant Lot
                                                                                   $1, 500 ,ooo .oo _c_o_m.,_                             00 0 0 0
                                                                                                                   ::::::::::$1�•s:: o::o�, :: :: .:: ::- ..
         Vacant Lot w machinery                          Fee Simple                                       p_s ----
                                                                                                                  ..
56. Total of Part 9.
                                                                                                                                       $1, 5 00,000. 0 0
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
      0    No
      D    Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
      0    No
      0    Yes

                Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

      0    No. Go to Part 11.
      D    Yes. Fill in lhe information below.

      General description                                             Net book value of      Valuation method                   Current value of
                                                                      debtor's interest      used for current value             debtor's interest
                                                                      (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                                  $0 .00
      Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101 (41A) and 107)?
      D    No
      □ Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 107
      0    No
      D    Yes




Official Form 206A/B                             Schedule A/B: Assets•· Real and Personal Property                                                  page 5
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 21 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 22 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 23 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 24 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 25 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 26 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 27 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 28 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 29 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 30 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 31 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 32 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 33 of 42
    Case 1:20-bk-11528-VK                         Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37                                                Desc
                                                  Main Document    Page 34 of 42


Debtor            Burbank Hills LLC                                                        Case number (if known)



rm
                  Narne


                   Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys. that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

     O    None

         Who w as paid or who received the transfer?           If not money, describe the property              Dates               Total amount
                                                               transferred                                                          or value

 11.1.   Totaro & Shanahan                                     Plus Filing Fee of $1717.00                      8/15/2020               $10,000.00

         Address

         P.O. Box 789
         Street



         Pacific Palisades             CA     90272
         City                         State   ZIP Code

         Email or website address



         Who made the payment, if not debtor?
         100% Member

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-setlled trust or similar device.
    Do not include transfers already listed on this statement.

     0    None

13. Transfers not already listed on this statement
    List any transfers of money or other property-by sale. trade, or any other means-made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.

     0    None


■ @fM Previous Locations
14. Previous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

     @ Does not apply




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 35 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 36 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 37 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 38 of 42
            Case 1:20-bk-11528-VK                                     Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37                                                             Desc
                                                                      Main Document    Page 39 of 42

B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                LOS ANGELES DIVISION
In re Burbank Hills LLC                                                                                                             Case No.

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept........................................................................................................
                                                                                                                  .             $10,000.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $10,000.00
                              Flat Fee                                                                                                                  $0.00
     Balance Due..............................................................................................................................................................

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)
                                                                 Managing Member Pays Fees

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 40 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 41 of 42
Case 1:20-bk-11528-VK   Doc 1 Filed 08/25/20 Entered 08/25/20 17:33:37   Desc
                        Main Document    Page 42 of 42
